Citation Nr: 1200112	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to February 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence is at least in approximate balance as to whether the Veteran's duodenal ulcer was incurred during active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a duodenal ulcer was incurred during active service.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends that he has an ulcer which began during active service.  His service treatment records show complaints of nausea and vomiting blood in October 1973.  He had slight epigastric tenderness on examination.  He was diagnosed with possible peptic ulcer disease.  Upper gastrointestinal (UGI) X-rays were ordered, but the Veteran did not report for the appointment.  

In January 1974, the Veteran was hospitalized for 5 days for gastritis.  The discharge summary specifically notes that no ulcer was found.  He was given medication upon discharge.  

Following separation from service, there is no documentation of medical treatment for stomach problems until December 1987, when the Veteran sought treatment at Kaiser Permanente for sharp epigastric pain with eating and lying down for the prior two-and-a-half weeks.  The treatment notes document a history of peptic ulcer disease 15 years prior.  The doctor assessed "rule out" hiatal hernia.  

In February 1988, an upper GI series noted some deformity of the duodenal bulb.  The Veteran reported recurrent pain.  An endoscopy showed a 1-centimeter ulceration on the medial wall of the duodenal bulb.  There was associated friability and erythema with edema.  The doctor assessed a duodenal ulcer.  
      
The Veteran was hospitalized in July 1990 with a history of duodenal ulcer disease since 1972 and a heavy smoking history.  He had noted bleeding from his rectum for two-and-a-half weeks prior to admission, with persistent weakness.  An upper GI gastroduo-denoscopy revealed pyloric channel ulcers, no bleeding vessel, no blood, and no visible bleeding.  
      
An upper endoscopy performed in June 1997 showed scarring of the duodenum, and a 1-centimeter ulceration noted at 11 o'clock without visible vessel or clot.  However, it was friable and oozed slightly with passage of the scope.  The doctor assessed a duodenal ulcer and gastritis.  
      
More current medical records show recurrent episodes of gastroenteritis, and several notes date the history of ulcers back to the time when the Veteran was in the military.  Indeed, Dr. R.R.K. reviewed the Veteran's medical records, including his service treatment records, and opined that the current disabling abdominal pain with gastric and duodenal ulcers most likely stemmed from his 1972 diagnosis of gastritis.  The doctor did not address or explain the 12-year gap between the Veteran's military service and the first post-service documentation of gastrointestinal problems.  

The Board requested a medical opinion from Dr. M.F.G., a gastroenterologist at the Salt Lake City VA Medical Center (VAMC).  The doctor reviewed the claims file, including the Veteran's STRs, summarizing pertinent treatment records in her report.  She stated that the most common etiologies of peptic ulcer disease (PUD) are infection with Helicobacter pylori (HP) and use of non-steroidal anti-inflammatory drugs (NSAIDs) and aspirin (ASA).  World-wide, the most common etiology of PUD is infection with HP, especially in emerging and less-industrialized countries.  Untreated ulcers have a recurrent, variable history.  Often, ulcers will heal spontaneously over time and then recur within months to years.  

In this case, the medical records show no use of ulcerogenic drugs during military service, so HP infection is the most likely etiology of the Veteran's duodenal ulcer.  He was given standard treatment with antacids and "bland diets."  Unfortunately, this period was prior to the discovery of eradication treatments for HP.  Based on current medical literature, this Veteran likely had HP infection at the time of entering the military.  It is unknown if he had symptoms consistent with PUD prior to entering military service.  The 12-year gap between his separation from service and the first post-service treatment for gastrointestinal problems is consistent with the natural history of PUD, i.e., variable time periods between relapses.  Thus, the doctor opined that it is at least as likely as not that the Veteran's current duodenal ulcer and recurrent abdominal pain was incurred in active military service.  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current duodenal ulcer was incurred in active service.  The only competent medical opinions are in favor of such a finding.  

In addition, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the current abdominal pain, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's abdominal pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board also finds his statements to be credible.  His STRs document complaints of abdominal pain, and the competent medical opinions relate those occurrences to his current duodenal ulcer.  

Thus, considering the statements of the Veteran as to his abdominal pain during and after service, as well as the competent medical evidence, the Board will give the benefit of the doubt to the Veteran and grant the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).  


ORDER

Service connection for a duodenal ulcer is granted.  



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


